The motion by the defendants for a review of the rectification of the appeal from the Superior Court in New Haven County is denied.
The motion by the defendants for an extension of time to file an additional transcript of evidence in the appeal from the Superior Court in New Haven County is denied.
The motion by the defendants for an extension of time to file a supplemental appeal brief in the appeal from the Superior Court in New Haven County is granted and the time for filing is extended to March 11, 1968.